LORENZ V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NOS. 2-06-058-CR

        2-06-059-CR



MICHAEL JAMES LORENZ	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 415TH DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Michael James Lorenz appeals from his two convictions for possession of a controlled substance.  According to the written confessions signed by appellant
 and the trial court’s judgments, appellant was convicted pursuant to a plea bargain, and his punishment was assessed in accordance with the plea bargain at two years’ confinement in the Institutional Division of the Texas Department of Criminal Justice for the second-degree felony offense and twenty-four months’ confinement in state jail for the state-jail felony offense.

The trial court’s certifications state that each case “is a plea-bargain case, and the defendant has NO right of appeal” and that “the defendant has waived the right of appeal.”  Accordingly, on February 28, 2006, 
we informed appellant by letter that this court would dismiss the appeals unless appellant or any party desiring to continue the appeals filed a response showing grounds for continuing the appeals.  We received a response from appellant pro se, but the response does not show grounds for continuing the appeals in light of the trial court’s certifications.  

Rule 25.2(a)(2) limits the right to appeal in a plea-bargain case to those matters that were raised by written motion filed and ruled on before trial or to those cases in which the appellant obtained the trial court’s permission to appeal.  
See 
Tex. R. App. P.
 25.2(a)(2)(A), (B).  Appellant has not indicated that either of these exceptions apply in these cases.  Therefore, we dismiss the appeals.  
See
 
Tex. R. App. P.
 25.2(d), 43.2(f).

PER CURIAM



PANEL D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: May 4, 2006

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.